



Exhibit 10.9
CALAMOS ASSET MANAGEMENT, INC.
Calamos Partners Equity Award
Equity Award Statement for ______________
Congratulations! The following summarizes your Calamos Partners Equity Award
(“Equity Award”):


Restricted Stock Units (“RSUs”)
Grant date: March 15, 2016
Total number of RSUs granted: _________
Grant date value: $___________
Vesting schedule: The specified percentage of your RSUs vest
on the following dates:
20% on March 15, 2019*
20% on March 15, 2020*
20% on March 15, 2021*
20% on March 15, 2022*
20% on March 15, 2023*




*Subject to earlier vesting as set forth in the accompanying Award Terms of the
Calamos Partners Equity Award (the “Award Terms”).




Your Equity Award is issued under the Calamos Asset Management, Inc. Incentive
Compensation Plan (the “Plan”) and is governed by the terms and conditions of
the Plan and this Calamos Partners Equity Award Statement (“Award Statement”),
which includes the accompanying Award Terms. A copy of the Plan is available by
request from the Human Resources Department.


This Equity Award Statement, including the accompanying Terms of Calamos
Partners Equity Award, constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933, as amended.




1

--------------------------------------------------------------------------------





Calamos Asset Management, Inc.
Incentive Compensation Plan
Calamos Partners Equity Award
Terms of Calamos Partners Equity Award


1. Description of Award:
Restricted stock units (“RSUs”). When vested, each RSU entitles the holder to
receive one (1) share of CLMS Class A common stock (“Common Stock”) or, in the
Committee’s sole discretion, cash in an amount equal to the fair market value of
a share of Common Stock.
2. RSU Vesting:
The date(s) upon which the RSUs vest are set forth on the Award Statement.
In the event of termination of employment due to death or disability, a portion
(or all) of the unvested RSUs will vest as of the date of such termination of
employment, as provided below. For termination due to disability, we will use
the definition of disability as defined in the Associate Handbook. The portion
that will vest will be determined as follows:
- If any portion of the RSUs has vested prior to the date of termination, then
the vesting of those RSUs scheduled to vest on the next following vesting date
will be accelerated to the date of such termination of employment.
- If the termination occurs prior to any vesting of the RSUs, then a pro rata
portion will vest based on the number of whole months elapsed in the period from
the grant date to the date of termination, divided by the number of whole months
in the period from the grant date to the date the grant was to become 100%
vested; provided that if the number of RSUs scheduled to vest on the first
vesting date is greater than such pro rata portion, the greater number of RSUs
will vest.
In the event of termination of employment by the Company without cause (as
defined below), then the vesting of those RSUs scheduled to vest on the next
following vesting date will be accelerated to the date of such termination of
employment and the other RSUs will be forfeited and cancelled. We will use the
definition of cause in your employment agreement with the Company, or if you do
not have an employment agreement which defines cause, cause will mean the
occurrence of any of the following events: (i) you have engaged in acts of gross
moral turpitude or are convicted of, or have pled guilty or nolo contendere to
any felony; (ii) you are found to have misappropriated money, assets, or other
property of the Company or a Subsidiary (as defined in the Plan) or affiliate or
of a client of the Company; (iii) you are found to have acted with gross
negligence, or engaged in acts of gross misconduct; (iv) your breach of any of
the terms of any agreement with the Company which adversely affects the Company;
(v) your willful failure to substantially perform your duties as reasonably
directed by the Company; (vi) you violate or otherwise materially breach your
obligations under any code of ethics, code of conduct, or trading or other
employment-related policy applicable to you; or (vii) your failure to maintain
such licenses as are required for the performance of your duties.


Upon termination of employment after attainment of age 62 and at least ten (10)
continuous years of service within the Calamos organization, for any reason
other than for cause, you will be deemed for purposes of this Award to have
terminated your employment due to “retirement.” In the event of retirement, your
RSUs will remain outstanding and continue to vest as if your employment had not
terminated, so long as you remain retired from the investment management
industry (as determined by the Committee) and do not breach the Covenants
Agreement (as defined in Paragraph 12). In the event you should cease to be
retired, then your employment will be deemed to terminate as of that date and
any unvested RSUs will be forfeited and cancelled.


Upon a Change in Control (as defined in the Plan), the RSUs then outstanding
will become fully vested.
3. Exercise Price/Delivery of Shares:
No exercise price is required to be paid with respect to RSUs. One (1) share of
Common Stock or, in the Committee’s sole discretion, cash in an amount equal to
the fair market value of a share of Common Stock will be delivered to you for
each vested RSU on or shortly after the date on which the RSU vests.



2

--------------------------------------------------------------------------------





4. No Rights to Dividends, Dividend Equivalents or other Rights as Shareholder:
You shall not become the beneficial owner of the shares of Common Stock
underlying the RSUs, nor have any rights to dividends (regular, special or of
any kind) or dividend equivalents, rights to vote or other rights as a
shareholder with respect to any such shares of Common Stock, until after such
shares of Common Stock have been actually issued to you.
5. Effect of Termination of Employment:
Except as provided in Paragraph 2 above for a termination due to death or
disability, without cause or due to retirement, no further vesting of RSUs will
occur after termination of employment, and all unvested RSUs will be forfeited
and cancelled.
6. Transferability:
RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
7. Tax Withholding:
An aggregate amount of cash and/or number of shares of Common Stock having a
fair market value equal to the amount sufficient to satisfy the minimum
statutory Federal, state and local tax (including the FICA and Medicare tax
obligation) withholding required by law with respect to the distribution of
shares (or such greater amount as may be requested by you and approved by the
Committee, provided such greater withholding amount does not create an adverse
accounting consequence to the Company) and/or cash payment made under or a
result of the Equity Award, may, at the discretion of the Committee, be deducted
or withheld from shares of Common Stock issuable upon the vesting of RSUs and/or
from any cash payable with respect to such award or any other amounts payable to
you.
8. Federal Income Tax Considerations:
The following discussion is a summary of certain current U.S. Federal income tax
consequences relating to the Equity Award. This discussion does not purport to
be complete, and does not cover, among other things, foreign, state and local
tax treatment.


Upon issuance of shares of Common Stock after the vesting of the RSUs, ordinary
income equal to the fair market value of such shares issued is recognized. The
capital gain or loss holding period for the shares received under the Equity
Award will begin when ordinary income is recognized, and any subsequent capital
gain or loss will be measured by the difference between the ordinary income
recognized and the amount received upon sale or exchange of the shares. If cash
is delivered to you upon the vesting of the RSUs, such cash will be recognized
as ordinary income.
9. Replacement of Equity Award: 
Notwithstanding anything herein to the contrary, prior to the vesting of all of
RSUs, the Committee may replace the Equity Award with respect to all or a
portion of the unvested RSUs, with a new award providing a different form of
equity payment upon vesting, provided such new award provides you with
substantially equivalent value and would not violate Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
10. No Rights to Continued Employment:
Nothing contained in this Award Statement will be construed to confer on you any
right to continue in the employ of the Company or any of its affiliates, or
affect in any way the right of the Company or any of its affiliates to terminate
your employment at any time.
11. Code Section 409A:
The Equity Award is intended to be exempt from or to satisfy the requirements of
Section 409A of the Code and will be interpreted and construed in a manner
consistent with that intent.
12. Confidentiality and Restrictive Covenants Agreement:
As a condition to the receipt of your Equity Award, you must execute the
Confidentiality and Restrictive Covenants Agreement (the “Covenants Agreement”)
attached hereto as Exhibit A and maintain compliance with the Covenants
Agreement. Failure to have entered into the Covenants Agreement within thirty
(30) days of the grant date, or any breach the Covenants Agreement, shall cause
your Equity Award and all other awards under the Plan to be cancelled, forfeited
and of no further force or effect as of the date of such failure or breach.



3

--------------------------------------------------------------------------------





13. Clawback:
As a condition to the receipt of your Equity Award, you acknowledge and agree
that your receipt of the RSUs and shares of Common Stock under your Equity Award
shall be subject to cancellation, forfeiture and repayment (clawback) in the
event:


- you breach your obligations under the Covenants Agreement,


- you violate or otherwise materially breach your obligations under any code of
ethics, code of conduct, trading or other employment-related policy applicable
to you,


- your employment is terminated for cause,


- you cease to be retired from the investment management industry (as determined
by the Committee),


- you fail, after written request from the Committee, to affirm in writing that
you have not violated or breached your obligations under the Covenants Agreement
or under any code of ethics, code of conduct, trading or other
employment-related policy applicable to you or that you remain retired, and/or


- as may be required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act, any other applicable law or regulation, any exchange listing
requirement to which the Company is subject or any Company policy which may be
adopted in furtherance thereof.


In addition to the foregoing, all incentive compensation awards granted or paid
to you by the Company shall be subject to the provisions of any clawback policy
implemented by the Company, to the extent set forth in such clawback policy
and/or in the applicable grant agreement.


If any of the foregoing circumstances arise, the Committee shall determine the
extent of any such cancellation, forfeiture and/or repayment (clawback)
obligation and you will be advised of such determination.



Acknowledgement:
I have read and understand the terms of the Award Statement. I acknowledge that
the receipt of my Equity Award is subject to me executing or having executed,
and maintaining compliance with, the applicable Covenants Agreement. Failure by
me to execute this Award Statement within thirty (30) days of the grant date, or
any breach the Covenants Agreement, shall cause my Equity Award and all other
awards granted to me under the Plan to be cancelled, forfeited and of no further
force or effect as of the date of such failure or breach.


Signature:
 
 



4